DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-4 and 6-18 are pending in this application.  Claims 1 and 5 have been cancelled.  Claims 16-18 have been added.  Claims 2-4 and 6-18 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 and its dependent claims are indefinite as to “the milk of step (5).”  The antecedent basis is not clear.  It is not clear if “the milk” refers to the treated milk or the combination of the mixture of step (4) and the treated milk  of step (3).
Claim 16 and its dependent claims are indefinite as to “the coagulated milk” of step (7) as there is no antecedent basis for this phrase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tetra Tebel in view of Nielsen (US 6399121), Bradley (US 2003/0152686), Van Abeelen et al (DE 10348733, translation), and Tamime.
As to claims 2-4 and 6-18, Tetra Tebel teaches  a process for the production of pasta filata cheese comprising providing the milk which is standardized and bactofugated (see step 1),  pasteurizing the milk (see step 2),  curding the milk with the addition of starter cultures (see step 3), separating the curdled milk into whey and curd (see step 4), cooking and stretching the curd (see step 5),  shaping, cooling, and drying to obtain the final product (see entire document).  The use of standardized milk with different fat content is disclosed (page 2, step 1).

Nielsen discloses the conventional use of bactofugation in cheese preparation (see column 5, lines 18-26).  Nielsen discloses the production of soft, semi-hard, and hard cheeses using bactofugation (see entire document, especially column 3, lines 10-22).
	Bradley discloses the collection of the sterilized bactofugate and the addition to milk (see entire document, especially the Figures and claims).  Bradley discloses the use of rennet and the use of a colloid mill to produce a homogeneous suspension from the cheese particles, the proportion of cheese particles as well as the pressing of the curd (see entire document, especially [0058-0060]. Bradley disclose a process for the production of a rennet-based cheese, such as mozzarella, which pasteurization milk includes the addition of rennet to curd the milk see 0038 the separation of the whey from the curd (see [0039]), the preparation of a stable suspension using a colloid mill (see [ 0052] and [0056]), the addition of the suspension to milk for the renewed preparation of cheese. 
 	Van Abeelen et al disclose the addition of the sterilized bactofugate to the cheese milk (see entire document, especially claim 1).   
	Tamime discloses the use of a sterilized bactofugate (see entire document, especially section 2.2.2).   
	It would have been obvious to a person ordinary skill in the art, at the time the invention was filed, to use the addition of a sterilized bactofugate in that of Tetra Tebel because the use of a bactofugate is conventional in the art, reduces the amount of lost milk, and serves to maximize the end product.  Nielsen teaches conventional cheese making steps including bactofugation for all types of cheeses.  It is not seen that the claimed type of cheese is anything more than a matter of choice, expected, obvious and well-within the skill of one in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

	As to claims 7-10, homogenization is conventional in the dairy art (see for example, Bradley [0010] or Tamime Figure 2.1).
	As to claim 11, the addition of calcium chloride is conventional in the art (see for example Van Abeelen [0023] of translation).
As to claims 12-15, Van Abeelen discloses < 250 microns, preferable <150 microns (see [0023] and [0024].
As to claim 18, bactofugation serves to remove bacteria and render a product microbiologically safe. 

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention provides for a reduced germ content, is directed to a hard or semi-hard cheese, and requires a specific order.
Applicant does not claim a germ content.
The addition of a sterilized bactofugate is conventional in the art, reduces the amount of lost milk, and serves to maximize the end product.  
Nielsen teaches conventional cheese making steps including bactofugation for all types of cheeses.  
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 21, 2021